Citation Nr: 1409918	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  02-11 056	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for residuals of a right knee injury.



REPRESENTATION

Veteran represented by:	Daniel J. Krasnegor, Attorney at Law



ATTORNEY FOR THE BOARD

D. Johnson, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1976 to August 1979 and from October 1982 to February 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 1999 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2004, the Board remanded the case for additional development.  Further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In a decision in August 2005, the Board denied the claims of service connection for residuals of injuries to the right knee and of the low back.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In June 2006, the Veterans Court granted a Joint Motion to Remand and vacated the Board's decision and remanded the case to the Board for adjudication consistent with the Joint Motion. 

In March 2007, the Board remanded the case for additional development.  

In a decision in February 2012, the Board denied the claims of service connection for residuals of injuries to the right knee and of the low back.  The Veteran appealed the Board's decision to the Veterans Court.  In May 2013, in Memorandum Decision, the Veterans Court vacated the Board's decision, denying service connection for residuals of a right knee injury, and remanded the claim for further consideration.  The Veterans Court affirmed the Board's decision, denying service connection for residuals of a low back injury.





In December 2013, the Veteran's attorney requested a 120 day extension of time to submit evidence or in the alternative for the Board to remand the claim as ordered by the Veterans Court.  As the Board is remanding the claim, the current request for 120-day extension of time is moot.  

The attorney's representation is limited to the claim of service connection for residuals of a right knee injury.  The Veteran has appointed the Disabled American Veterans to represent him on any other claim.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

In November 2004, a VA examination was conducted, but the examination was found by the Veterans Court to be inadequate, because the Veteran's statements as to the onset and recurrent symptomatology of the right knee disability were ignored, a rationale was not provided for the conclusion that the right knee disability was the result of a degenerative process, and failed to address whether the degenerative process was otherwise related to either period of service.

As set forth in the Veterans Court's Memorandum Decision in May 2013, the Board is to obtain a new VA medical opinion to determine whether any current right knee disability is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner who has not previously examined the Veteran, to determine: 




Whether the current right knee disability, arthritis and residuals of a meniscal tear, is related to either period of the Veteran's service from August 1976 to August 1979 or from October 1982 to February 1985? 

In formulating the opinion, the VA examiner is asked to address the following.

Although there was no contemporaneous record of an accident or injury during the first period of service, the Veteran is competent to describe an accident and any right knee symptoms related to an injury.  There is a record of vehicle accident during the second period of service. 

Also, the VA examiner is to address the Veteran's assertions that his right knee was injured in the vehicle accident that occurred during his first period of service and was reinjured in a vehicle accident during his second period of service, and to address the Veteran's description of recurrent symptomatology.  

If the current right knee disability is the not the result of an injury sustained in a vehicle accident, then is the current right disability otherwise related to injury or disease or event in either period of service? 




If the current right knee disability is the not the result of an injury sustained in a vehicle accident or otherwise related to injury or disease or event in either period of service, then explain why the current right knee disability is the result of degenerative changes or other etiology unrelated to either period of service?

The Veteran's file must be made available to the examiner for review.  

2.  On completion of the development, adjudicate the claim.  If the benefit sought is denied, then furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



